DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and upon consideration of the record filed herein, it is the decision of this court *671that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Jack D. Barnett be suspended from the practice of law for a period of three (3) years from the date of the finality of this decision. Respondent is ordered to refund the fees advanced by the five clients whose complaints are the basis of these proceedings prior to seeking reinstatement. All costs of these proceedings are assessed to respondent.
LEMMON, J., dissents and would order oral argument to consider imposing the penalty of disbarment because of the prior similar misconduct.
CALOGERO, C.J., not on panel.